Case 15-20504        Doc 48     Filed 04/16/19     Entered 04/16/19 13:22:55          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-20504
         Antonio Aguayo

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/12/2015.

         2) The plan was confirmed on 10/09/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/07/2019.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,520.00.

         10) Amount of unsecured claims discharged without payment: $18,961.27.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-20504       Doc 48      Filed 04/16/19    Entered 04/16/19 13:22:55                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $21,045.00
         Less amount refunded to debtor                          $30.83

 NET RECEIPTS:                                                                                  $21,014.17


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,960.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,072.63
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,032.63

 Attorney fees paid and disclosed by debtor:                 $40.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F Secured       13,425.00     13,425.00        13,425.00      13,425.00    1,289.39
 AMERICREDIT FINANCIAL DBA GM F Unsecured            NA       5,982.38         5,982.38        598.24         0.00
 CACH LLC                       Unsecured            NA         458.20           458.20          45.82        0.00
 CACH LLC                       Unsecured            NA         477.39           477.39          47.74        0.00
 DIRECTV                        Unsecured         906.00        906.47           906.47          90.65        0.00
 KOMYATTE & CASBON PC           Unsecured         640.00      1,303.08         1,303.08        130.31         0.00
 KOMYATTE & CASBON PC           Unsecured            NA         877.80           877.80          87.78        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          600.00        594.56           594.56          59.46        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         913.00        913.54           913.54          91.35        0.00
 RESURGENT CAPITAL SERVICES     Unsecured            NA       1,158.00         1,158.00        115.80         0.00
 SARHA JACINTO                  Priority            0.00           NA               NA            0.00        0.00
 AT&T                           Unsecured          84.00           NA               NA            0.00        0.00
 CHASE                          Unsecured      1,267.00            NA               NA            0.00        0.00
 COMCAST                        Unsecured         600.00           NA               NA            0.00        0.00
 GEICO                          Unsecured         200.00           NA               NA            0.00        0.00
 NORTHERN PLAINS FUNDING        Unsecured         800.00           NA               NA            0.00        0.00
 PAYDAY & TITLE LOANS           Unsecured         800.00           NA               NA            0.00        0.00
 SPRINT                         Unsecured         200.00           NA               NA            0.00        0.00
 VIREO EMERGENCY PHISICIANS     Unsecured      1,200.00            NA               NA            0.00        0.00
 VIRTUOSO SOURCING GROUP        Unsecured         906.00           NA               NA            0.00        0.00
 VISTA MEDICAL CENTER           Unsecured      1,500.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-20504        Doc 48      Filed 04/16/19     Entered 04/16/19 13:22:55              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $13,425.00         $13,425.00            $1,289.39
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $13,425.00         $13,425.00            $1,289.39

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,671.42          $1,267.15               $0.00


 Disbursements:

         Expenses of Administration                             $5,032.63
         Disbursements to Creditors                            $15,981.54

 TOTAL DISBURSEMENTS :                                                                      $21,014.17


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
